IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,223


EX PARTE KENDRICK LAROBERT TUCKER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F03-55133 IN THE 195TH JUDICIAL DISTRICT COURT 
OF DALLAS COUNTY



 Per curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3.  Applicant was convicted of the
felony offense of aggravated robbery, and punishment was assessed at confinement for
twenty years.  Applicant's direct appeal was dismissed for want of jurisdiction. Tucker v.
State, No. 05-04-00732-CR (Tex. App. -- Dallas, delivered June 9, 2004, no pet.)
	Applicant contends, inter alia, that he was denied his right to appeal.  The trial court
entered findings of fact and conclusions of law recommending that Applicant be granted an
out-of-time appeal.  We agree. 
	Habeas corpus relief is granted and Applicant is granted an out-of-time appeal from
his conviction in cause number F03-55133 from the 195th District Court of Dallas County. 
The proper remedy in a case such as this is to return Applicant to the point at which he can
give notice of appeal.  For purposes of the Texas Rules of Appellate Procedure, all time
limits shall be calculated as if the conviction had been entered on the day that the mandate
of this Court issues.  We hold that Applicant, should he desire to prosecute an appeal, must
take affirmative steps to see that notice of appeal is given within thirty days after the mandate
of this Court has issued.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 
(Tex. Crim. App. 1997).
DO NOT PUBLISH
DELIVERED: August 31, 2005